 SONOMA-MARIN PUBLISHINGCOMPANY625Sonoma-Marin PublishingCompany,Employer andPetitionerandSan FranciscoWeb Pressmen #4International Printing Pressmen and Assistants'Union of North America,AFL-CIO.Case20-RM- 1042June 27, 1968DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAUpon a petition duly filed under Section 9(c) ofthe National LaborRelationsAct, as amended, ahearing washeld before Hearing Officer Helen A.Philips. Following thehearingand pursuant to Sec-tion 102.67 of the National Labor Relations BoardRulesandRegulationsandStatementsofProcedure,Series 8, as amended,and by directionof theRegionalDirector for Region 20, this casewas transferred to the National Labor RelationsBoard for decision. Both the Employer-Petitionerand the Union have filed briefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelationsBoard has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The Employeris engagedin commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of certain employees oftheEmployer within the meaning of Sections9(c)(1) and 2(6) and (7) of the Act.4.The Employeris engagedin the publication ofa daily newspaper, the Petaluma Argus-Courier, atPetaluma,California, which it purchased from theOlmstead Company, Inc., in September 1965. Earli-er, asthe result of a representation election con-ducted in 1963, the Board had certified the SantaRosa Pressmen'sUnion #354 as the bargainingrepresentative of the Olmstead Company's em-ployees in the following unit:'All employeesin thePress Stereotype Depart-mentof the Employer at its Petaluma, Califor-nia operation,excludingallother employees,guards, and supervisors as defined in the Act.At the time of the election there were three em-ployees in the unit, a pressman, assistant pressman,and stereotypist. Thereafter, a 3-year collective-bargaining agreement was negotiated between theOlmstead Company and the Santa Rosa Pressmen'sUnion #354. In 1966, shortly after the Employerpurchased the interest of the Olmstead Company,the San Francisco Web Pressman's Union #4 ab-sorbed the interest of the Santa Rosa local andbecame administrator of the said collective-bar-gaining agreement. In 1967 the Employer con-structed a new building at a new site and convertedthe production facility of the newspaper from a hotmetal composition and letter press printing methodof production to photo composition and offsetprintingof the daily newspaper. This changeresulted in a reduction in force in the bargainingunit to two people. Shortly after the December 31,1967, expiration of the collective-bargaining agree-ment, the Employer filed the instant petition.The Employer contends that the only appropriateunit should include all employees in the offsetplatemaking and press department, excluding allother employees, guards, and supervisors as definedin the Act. The Employer also contends, however,that inasmuch as one of the two employees com-posing this unit is a supervisor, the unit is inap-propriate and the prior certification issued in Case20-RC-5535 should be revoked. The Union con-tends that there is no supervisor working in the off-set platemaking and press department, that theUnion is the representative of the employees in thecertifiedunit,and that the petition should bedismissed. Alternatively, the Union contends that ifan election is ordered, the appropriate unit shouldinclude, in addition to the two employees in the off-set platemaking and press department of the Em-ployer, one or two Hymen who remove newspapersfrom the press conveyor.The Employer's offset platemaking and press de-partment is located between and is physicallyseparate from the composing and circulation de-partments.The composing department has nineemployees and one supervisor who are principallyengaged in transforming news and advertisingmaterial into the form of pasted-up newspaperpages. These pasted-up pages are transmitted tothe offset platemaking and press department wherethey are photographed and made into plates for thepressandwhere the newspapers are actuallyprinted. Two workers are employed in this depart-ment, one of which the Employer contends is a su-'Case20-RC-5535.172NLRB No. 62354-126 O-LT - 73 - pt. 1 - 41 626DECISIONSOF NATIONAL LABOR RELATIONS BOARDpervisor. The newspapers come off the press andrun on a conveyor through an opening in the wallto the circulation department where they areremoved from the conveyor. The circulation de-partment is composed of two full-time and varyingpart-time employees and one supervisor. The regu-lar employees of this department count, bundle,and address newspapers, load delivery vehicles, andotherwise see to the circulation of the newspapers.The part-time employees, called Hymen, removethe newspapersfrom the conveyor. The full-timeemployees of this department also work as flymenon occasion.The flymen, who the Union contends should beincluded in the platemaking and press department,were not included in the unit previously certifiedeven though at that time they worked in the sameroom with the press employees, and we do not findany reason to presently include them in the unit.Here theworkof the pressmen is craft in naturewhile that of the flymen is unskilled and performedby casual part-time labor.In addition,these twogroups have separate supervision and work inphysically separatedareas.There is no interchangeof employees between the two groups althoughthere is an interchange of jobs within each of thetwo departments. Accordingly, we would not in-clude the Hymen in the unit previously found as ap-propriate and now called the offset platemakingand press department.The Employer contends that John Klemenok,employed as a foreman of the pressroom,isa su-pervisor within the meaning of the Act and that hesupervises one employee, Henry Kyle. The recorddiscloses that although both men do the same workand interchange in the jobs performed by the de-partment,Klemenok has added responsibilitieswhich involve less than 50 percent of his time. Thepublisher of the newspaper, Wynne, testified thathe has given Klemenok supervisory authority whichincludes the right to hire, lay off, recall, ordischarge employees, or to effectively recommendthe same. This delegation also includes the authori-ty to purchase materials and supplies for the de-partment; to plan and coordinate the work of thedepartment with other departments; and to assignwork and supervise the employees of the depart-ment. The evidence indicates that Klemenok hashired several part-time employees. He has alsorecommended the discharge of one full-time em-ployee and recommended that another full-timeemployee was not suitable for retraining at the timethe Employer converted to the offset photo printingmethod, and both of these employees were in factterminated.The record also discloses thatKlemenok does in fact purchase materials and sup-plies for the department, that he plans the pressruns, plans special editions, and generally coor-dinates the day-to-day work of his department withother department heads, generally at a weeklymeeting of department heads. In addition, for as-suming these responsibilities he receives extraremuneration, namely, $169 weekly compared toemployeeKyle's$150weekly.Accordingly,because Klemenok is clothed with and has exer-cised authority to hire, fire, or effectively recom-mend the same, and because he plans and assignswork within the department and coordinates thework of his department with that of the Employer'sother departments, we find that Klemenok is a su-pervisor within themeaningof the Act.Itappears, therefore, that the unit previouslyfound as appropriate is presently composed of onesupervisor and one employee. As it would be con-trary to the settled policy of the Board to certify arepresentative for bargaining purposes in a unitconsistingof only one employee,' we find that, inview of the changed circumstances, a pressroomunit is no longer appropriate. Accordingly, we shallrevoke the prior certification and dismiss the in-stant petition.ORDERUpon the basis of the above findings of fact andthe entire record in this case, the National LaborRelations Board hereby orders that the certificationissued inCase 20-RC-5535 to the Union'spredecessorin interest,the Santa Rosa Pressmen'sUnion #354, as the collective-bargaining represen-tative of thepressmenof the Employer's predeces-sor in interest,theOlmstead Company, Inc., ofPetaluma, California, be, and it hereby is, revoked,and that the petition filed herein be, and it herebyis, dismissed.See,e g,Joe White IGA,154 NLRB 1, 6;General Textile Mills,Inc., 109NLRB 263, 266;Virginia-Carolina Chemical Corporation,104 NLRB 69.